McMurray, Presiding Judge.
Permission to file a discretionary appeal was granted to the Georgia Department of Human Resources (“DHR”) under the following circumstances: Ostensibly under the authority of OCGA § 19-11-12, DHR, ex rel. Phyllis Jones, initiated an administrative review of respondent Mark L. Jones’ child support obligation as established by a 1989 order of the Superior Court of Upson County, Georgia. After a hearing, the administrative hearing officer determined that “Respondent’s child support obligations [should be] increased from $217.50 per month [as established by the court in 1989] to $578.65 per month,” applying the Child Support Guidelines enacted at OCGA § 19-6-15 (b). The effective date of this administrative order increasing respondent’s court-ordered child support obligations was expressly conditioned upon its being “adopted by a superior court.” On appeal, the superior court, citing Pearson v. Pearson, 265 Ga. 100 (454 SE2d 124), concluded that the exclusive method of changing court-ordered child support was through a modification action brought in the superior court, and vacated the administrative order in this case as “null and void.” DHR’s application for discretionary appeal was granted by this Court and a timely notice of appeal was filed. Held:
DHR contends the trial court erred in vacating the administrative modification order because under the Georgia Child Support Recovery Act, OCGA § 19-11-1 et seq., OCGA § 19-11-12 specifically authorizes administrative review and modification of court-ordered child support obligations, as part of a comprehensive legislative scheme to comply with the mandates of federal law, notably 42 USC § 666 (a) (10). In our view, however, this case is controlled by the recent decision in Dept. of Human Resources v. Siggers, 219 Ga. App. 1 (463 SE2d 544), cert. denied. In Siggers, this Court held that OCGA § 19-11-12 (b) authorizes administrative “review and adjustment only of a TV-D agency decision’ as defined in Rule 290-7-1-.03 (n) [of the Rules and Regulations of the State of Georgia]: ‘the administrative decision of the DHR, Office of Child Support Recovery,’ and not a court order.” (Emphasis in original.) 219 Ga. App. 1, 2, supra. “The Georgia Supreme Court has authorized DHR to bring a legal action in the superior court to modify child support obligations. Allen v. Ga. Dept. of Human Resources, 262 Ga. 521, 523 (1) (423 SE2d 383) (1992). We conclude, however, that OCGA § 19-11-12 does not autho*581rize extrajudicial agency review of a court order, as DHR here contends^ even though that administrative order was explicitly conditioned upon approval by the superior court after review of a final administrative decision under OCGA § 50-13-19 of the Georgia Administrative Procedure Act, OCGA § 50-13-1 et seq.].” (Emphasis in original.) Dept. of Human Resources v. Siggers, 219 Ga. App. 1, 2, supra.
Decided May 17, 1996
Reconsideration denied May 30, 1996.
Michael J. Bowers, Attorney General, William C. Joy, Senior Assistant Attorney General, Kevin O’Conner, Assistant Attorney General, for appellant.
Alan W. Connell, for appellee.

Judgment affirmed.


Johnson and Ruffin, JJ, concur.